Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         31-JUL-2019
                                                         09:21 AM



                            SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                               YOKO KATO,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-XX-XXXXXXX; CR. NO. 13-1-1641)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Yoko Kato’s application

for writ of certiorari, filed on June 16, 2019, is hereby

accepted and will be scheduled for oral argument.       The parties

will be notified by the appellate clerk regarding scheduling.

           DATED:   Honolulu, Hawai#i, July 31, 2019.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson